DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-18 have been examined. .

Claim Objections
Claim 16 is objected to because of the following informalities. Claim 16 recites the system of claim 11. However, Claim 11 recites an apparatus. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claim(s) 1 recite(s) a system, which is a statutory category (i.e. machine). Claim 11 recites apparatus, which is a statutory category (i.e. machine).Claim 17 recites a system, which is a statutory category (i.e. machine). Accordingly, claims 1, 11, 17 are all within at least one of the four statutory categories. 
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claims 1, 11 recite at least one abstract idea. Specifically, Claim 1 recites the steps of 
a medical item anticipated to be needed by a subject at a future point in time, the medical item having a label or token directly or indirectly attached thereto and detachable therefrom, wherein the medical item is selected based on a statistical level of likelihood that the medical item will be needed by the subject at the future point in time using one or more of a present biometric data about the subject or an environmental factor, wherein the label or token is electronically indexed to an electronic record, and wherein the label or token includes an information portion having an information identifying the medical item, an information identifying the contents of the medical item, an information about the subject, an information about a medication in the medical item, or a combination thereof; and 
an electronic device for obtaining the information or combination of information from the label or token, the electronic device comprising media-stored and processor-identifying when a physical tap of the token is made on a portion of the electronic device, and causing the electronic storing of a cumulative count of the physical tap or a use of the medical item.
The limitations “attaching or detaching a token or label on a medical item provided to a subject, the medical item is selected based on a statistical level of likelihood that the medical item will be needed by the subject at the future point in time using one or more of a present biometric data about the subject or an environmental factor” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because these limitations could be performed by the human to attach or detach the label on the medical item.  Accordingly, the claim is directed toward at least one abstract idea. 
Further the limitations “obtaining the information or combination of information from the label or token, identifying when a physical tap of the token is made on a portion of the electronic device, and causing the electronic storing of a cumulative count of the physical tap or a use of the medical item” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions 
Furthermore, the abstract idea for claim 1 is identical as the abstract idea for claim 11 because the only difference between claim 1 and claim 11 is that claim 1 recites a system, whereas claim 11 recites an apparatus.  

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract
Dependent claims 3-5 recite a security code and payment data, displaying information on the electronic device and thus merely define steps that were indicated as being part of the abstract idea, and thus part of the abstract idea, and thus part of organizing human activity (i.e. fundamental economic practice such as storing, identifying a threshold distance, etc…). 
Dependent claims 6-7  recite the type of token or label to be used, and thus merely defines steps that were indicated as being part of the abstract idea, and thus part of organizing human activity (i.e. fundamental economic practice such as storing, identifying a threshold distance, etc…). 
Dependent claims 10 recite sending the biometric data and thus merely defines steps that were indicated as being part of the abstract idea, and thus part of organizing human activity.

A system comprising: 
a storage container for providing to a subject and dispensing one or more prescribed medical items contained therein to the subject at a future point in time that is between | day and 24 months in the future; 
a communications device for communicating information between a technology device and the storage container; and
a processor-executable software for enabling the communication of the information between the container and the technology device,
wherein the one or more medical items is selected based on a health or economic risk assessment, an output from a biometric sensor device, or a computed statistical level of likelihood that the one or more medical items will be a needed new therapy for the subject.
The limitations “dispensing the prescribed items to the subject at a future point using statistical likelihood associated with the medical item based on the economic risk assessment, output from the biometric device” constitutes (b) certain methods of organizing human activity” (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because these limitations could be performed by the user, researcher 

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claim 1 recites 
a medical item anticipated to be needed by a subject at a future point in time, the medical item having a label or token directly or indirectly attached thereto and detachable therefrom, wherein the medical item is selected based on a statistical level of likelihood that the medical item will be needed by the subject at the future point in time using one or more of a present biometric data about the subject or an environmental factor, wherein the label or token is electronically indexed to an electronic record, and wherein the label or token includes an information portion having an information identifying the medical item, an information identifying the contents of the medical item, an information about the subject, an information about a medication in the medical item, or a combination thereof (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f));; and 
an electronic device for obtaining the information or combination of information from the label or token, the electronic device comprising media-stored and processor-executable software adapted for communicating the information or combination of information to the electronic device when the label or the token and the electronic device are proximate to each other, identifying when a physical tap of the token is made on a portion of the electronic device, and causing the electronic storing of a cumulative count of the physical tap or a use of the medical item ((using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))). 
Claim 17 recites the steps of 
A system comprising: 
a storage container for providing to a subject and dispensing one or more prescribed medical items contained therein to the subject at a future point in time that is between | day and 24 months in the future ((using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)).; 
a communications device for communicating information between a technology device and the storage container; and
a processor-executable software for enabling the communication of the information between the container and the technology device (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))
wherein the one or more medical items is selected based on a health or economic risk assessment, an output from a biometric sensor device, or a computed statistical level of likelihood that the one or more medical items will be a needed new therapy for the subject (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec)..
 
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of a label or token, comprising directly or indirectly attached thereto and detachable therefrom and an electronic device to obtain patient information, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract. The at least one abstract idea of a organizing human activity ((see MPEP § 2106.05(f)). 
Regarding the additional limitations of a storage container for providing to a subject and dispensing one or more prescribed medical items contained therein to the subject at a future point in time that is between | day and 24 months in the future and the one or more medical items is selected based on a health or economic risk assessment, an output from a biometric sensor device, or a computed statistical level of likelihood that the one or more medical items will be a needed new therapy for the subject, the examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (see MPEP § 2106.05(f)). 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).  
For these reasons, representative independent claim 1 and analogous independent claims 11, 17 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a wristband, wristlet, RFID, magnetic strip and generic storage devices does not take the 
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claims 1, 11, 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 11, 17 and dependent claims 2-10, 12-16, 18 limit the use of a computing component, the use of the wearable device, token, a label, an electronic device. The specification merely describes the use of these devices. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2)
For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-18 are rejected under 35USC101 as being directed to non-statutory subject matter
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
a module for storing the medical item and a module for containing a biometric sensor…” in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sperduti et al. (US. 20050234778A1 hereinafter Sperduti) in view of Ferguson et al. (US. 20090167531 hereinafter Ferguson) and furtherin view of Phillips et al. (US. 20090100511 hereinafter Phillips).   

With respect to claim 1, Sperduti teaches  a system comprising:
a medical item anticipated to be needed by a subject at a future point in time, the medical item having a label or token directly or indirectly attached thereto and 778; Para 0031: RIFD tag, i.e. token attached to an object; Para 0139: a RFID information and access tag 816 is included in a bracelet 816 a, a ring 816 b, or a similar portable item conveniently attachable to a person, such as a wristwatch, a belt, a necklace, or an article of clothing. In a medical environment, the bracelet 816 a can be interrogated by a health professional wishing to know the certain medical data), ,
 wherein the label or token is electronically indexed to an electronic record (‘778; Para 0136: the RFID configuration tag 804 is interrogated to provide details concerning the device to which the hand-held proximity device 110 is being attached. In one embodiment, the configuration details include a manufacturer code and a product code, such as a UPC code, that the hand-held proximity device 110 can use to access a local or a remote configuration database to provide the set of appropriate configuration settings; Para 0139: the bracelet 816 a includes an identifier that is used to access a local or a remote database, by for example wireless communication, for personal or medical records.), and wherein the label or token includes an information portion having an information identifying the medical item, an information identifying the contents of the medical item, an information about the subject, an information about a medication in the medical item, or a combination thereof; and
Sperduti does not, however Ferguson teaches 
wherein the medical item is selected based on a statistical level of likelihood that the medical item will be needed by the subject at the future point in time using one or more of a present biometric data about the subject or an environmental factor (‘531; Para 0063: Also, as the patient's usage is tracked by an MMS, their regular providers can be provided suggested stocking levels based upon anticipated demand for the item ; Para 0160: acquire required future doses and takes them as required by the updated prescription (8200), as depicted in FIGS. 6 and 7;  Para 0167: the likelihood that the medications will be needed in the immediate future based on past patterns of use, the availability of the particular medications from other sources for supplying the Dispensing Providers that require them, the expiration dates of the particular medications, or other factors as determined by those having skill in the art), wherein the label or token includes an information portion for providing information at least identifying the medical item, its contents, the subject, a medication data  or a combination thereof. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to incorporate automated medication management of Ferguson into proximity transaction apparatus of Sperduti and the motivation is to provide the anticipated use of medication in future need.
Sperduti/Ferguson does not, however Phillips teaches 
an electronic device for obtaining the information or combination of information from the label or token, the electronic device comprising media-stored and processor-executable software adapted for communicating the information or combination of information to the electronic device when the label or the token and the electronic device are proximate to each other (511; Para 0053: presenting a personalization token to a proximity payment device), 
identifying when a physical tap of the token is made on a portion of the electronic device (‘511; Para 0053: presenting a personalization token to a proximity payment device. In some embodiments, the personalization token may be presented to the proximity payment device by simply positioning the personalization token within wireless communication range of the proximity payment device. In some embodiments, the personalization token may be presented to the proximity payment device by positioning the personalization token in physical contact with, and/or by tapping a portion of the personalization token on, the proximity payment device.), and causing the electronic storing of a cumulative count of the physical tap or a use of the medical item (‘511; Para 0043: the method may further include storing, in the personalization token, information to personalize the proximity payment device. This may include transmitting information to the personalization token and may include one or more steps normally performed during “pre-personalization” and/or “personalization” of a proximity payment device.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to incorporate use in personalizing identification token into proximity transaction apparatus of Sperduti/ automated medication management of Ferguson and the motivation is to provide the physical tap of the token on the electronic device. 

With respect to claim 2, the combined art teaches the system of claim 1, wherein the token comprises one of a medication label, a fob, a magnetic strip, a barcode, or a smart chip (‘778; Para 0014, Para 0037, Para 0098, Para 0142).. 

With respect to claim 3, the combined art teaches the system of claim 1, wherein the information or combination of information further comprises a security code and a payment data (‘511; Para 0091). 

With respect to claim 4, the combined art teaches the system of claim 1, wherein (‘778; Para 0144: risk of error during the additional manipulation).. 

With respect to claim 5, the combined art teaches the system of claim 4, wherein the software is further adapted to displaying using the electronic device an interactive menu including displaying the result of the selection of the medical item (‘778; Para 0144: risk of error during the additional manipulation)..  

With respect to claim 6, the combined art teaches the system of claim 1, wherein the token includes an RFID chip or a contact-based smart chip adhered or affixed to the medical item or detachably connected to the medical item (‘778; Para 0045).. 

With respect to claim 7, the combined art teaches the system of claim 1, wherein the information portion of the label is a magnetic strip and the communications portion of the electronic device is a magnetic strip reader, or the information portion of the label is a barcode and the communications portion of the electronic device is a barcode reader (‘778; Para 0037). 

With respect to claim 8, the combined art teaches the system of claim 1, wherein the software is further adapted to communicating an information with a second electronic device or electronically connecting to a network (‘778; Para 0046). 

With respect to claim 9, the combined art teaches the system of claim 1, further comprising: a device connected to the electronic device, the device comprising one or more docking slots for receiving respective one or more modules selected from a 778; Paras 0042, 0047). 

With respect to claim 10, the combined art teaches the system of claim 9, wherein the software is further adapted to sending the biometric data about the subject obtained from the biometric sensor to a remote healthcare provider and for receiving a communication from the remote healthcare provider containing an instruction for use of the medical item, a specific therapy for the subject, or a medicine prescription (‘778; Para 0122). 

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sperduti et al. (US. 20050234778A1) in view of Johnson et al. (US. 20090089092A1 hereinafter Johnson) 

With respect to claim 11, Sperduti teaches an apparatus comprising:
a label or a token directly or indirectly attached to and detachable from the medical item, wherein the label or the token includes an information portion for providing information at least identifying the dispensed medical item, instructions for future use of the dispensed medical item, the subject, a medication data, or a combination thereof, and wherein the label or the token is electronically indexed to an electronic record stored in a remote database (‘778; Para 0098: FIG. 2A illustrates exemplary embodiments of an RFID tag or SmartCard comprising a plurality of technologies and of readers useful in applications of the invention. As shown in FIG. 2A, an RFID tag/Smartcard 210 and a reader 110, 230, 240 for such a tag can comprise any one or more of barcodes 214, including 1 and 2 dimensional barcodes, information encoded in magnetic stripes or magnetic ink 218, such as information recorded on swipe cards such as credit and debit cards and information printed on bank checks, biometric information 216, such as a fingerprint, a facial image, a retinal scan, or a voiceprint (whether in visible form, such as a facial image, or in encoded form, such as a retinal scan or voiceprint), an embodiment of RFID technology in any of its forms, illustrated in FIG. 2A by an antenna 212, and Smartcard technology, using at least two electrical contacts 213, 213′.); and
Sperduti does not, but Johnson teaches 
a prescribed medical item for use as a therapy anticipated to be needed by a subject at a future point in time, the medical item selected based on a statistical level of likelihood that the therapy will be needed at the future point of time using one or more of a present biometric data about the subject or an environmental factor, wherein the dispensed medial item is a medicine or a non-medicine medical item (‘092; Abstract: identifying an availability of the series of resources to deliver the healthcare to each patient; calculating a predicted duration to deliver the healthcare to each patient; calculating a schedule including a block of time dependent on the predicted duration for each resource to deliver healthcare to the patient, the block of time including a start time and an end time; calculating a confidence level in the schedule, the confidence level including a probability that one or more of the resources will not be available for the block of time of the schedule or calculating a likelihood that one or more resources will be available for the block of time in the schedule; and outputting the schedule and the confidence level in the schedule for display; Para 0052: biometric reading required from the patient.);
092; Abstract: identifying an availability of the series of resources to deliver the healthcare to each patient; calculating a predicted duration to deliver the healthcare to each patient; calculating a schedule including a block of time dependent on the predicted duration for each resource to deliver healthcare to the patient, the block of time including a start time and an end time; calculating a likelihood that one or more resources will be available for the block of time in the schedule; and outputting the schedule and the confidence level in the schedule for display construed as dispensing by a remote healthcare provider the medical item to the subject ahead of the need for the medical item by the subject; Para 0022: generally track or monitor availability of the resources 110 and available blocks of time in the schedule of the resources 110 associated with fluctuating demand and availability for the resources 110 construed as monitoring a use of the medical item by the subject after dispensing);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to incorporate schedule resources in delivery of healthcare to the patient of Johnson into proximity transaction apparatus of Sperduti and the motivation is to provide resource schedule for dispensing medical item to the patient needed l.
.

With respect to claim 12, the combined art teaches the apparatus of claim 11, further comprising a communications device for receiving a signal generated by the remote healthcare provider (‘778; Para 0090)..  

With respect to claim 13, the combined art teaches the apparatus of claim 11, wherein the statistical level of likelihood is calculated based on one or more of the biometric data, a name, an age, a gender, and a physical position of the subject in space (‘778; Paras 0035, 0042).. 

With respect to claim 14, the combined art teaches the apparatus of claim 11, wherein the information provided by the label or the token is electronically readable by an electronic device that transmits the information to a remote server (‘778; Para 0105). 

With respect to claim 15, the combined art teaches the apparatus of claim 11, wherein the anticipated future need is based on a statistical level of likelihood that the items will be needed within a period of 24 months (‘092; Para 0031: calculating duration).  

With respect to claim 16, the combined art teaches the system of claim 11, wherein the software is further adapted to causing the storing in at least the electronic record of the cumulative count of the physical tap or the use of the item. (‘092; Para 0063)

With respect to claim 18, the combined art teaches the system of claim 17, wherein the statistical level of likelihood that the one or more medical items will be (‘092; Para 0028)..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686